Citation Nr: 0631561	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  03-08 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
chronic subluxation of the left shoulder.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a chip fracture of the left tibial tubercle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Senior Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from November 1963 to November 1969, from June 1970 to March 
1973, and again from March 1973 to May 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
higher ratings for the service-connected disabilities 
involving the veteran's left shoulder and left tibial 
tubercle.  In March 2005, the veteran testified via 
videoconference hearing from the Columbia RO before a 
Veterans Law Judge seated in Washington, DC.  In May 2005, 
the Board remanded these issues for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above the veteran testified regarding these issues 
at a hearing before a Veterans Law Judge in March 2005.  In 
August 2006, VA sent the veteran a letter informing him that 
the Veterans Law Judge who conducted that hearing is no 
longer employed by the Board.  The veteran was informed that 
the law requires that the Veterans Law Judge who conducts a 
hearing on appeal must participate in any decision made on 
that appeal.  The veteran was asked to indicate whether he 
wished to have another hearing.

In August 2006, VA received a form from the veteran on which 
he indicated that he did want to attend a hearing before a 
Veterans Law Judge at the RO.  

Inasmuch as Travel Board hearings are scheduled by the RO, 
the case must be remanded for this purpose.  

Accordingly, the case is remanded to the RO for the 
following:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge.    

Thereafter, the case should be processed in accordance with 
established appellate procedures.  

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


